EXHIBIT 99.1 Grant Park Fund Weekly Commentary For the Week Ended June 18, 2010 June 18, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -1.5% -0.1% -5.7% Class B Units -1.5% -0.1% -6.0% Legacy 1 Class Units -1.3% 0.0% -4.9% Legacy 2 Class Units -1.3% 0.0% -5.1% Global 1 Class Units -1.4% 0.1% -4.4% Global 2 Class Units -1.4% 0.1% -4.5% Global 3 Class Units -1.4% 0.0% -5.4% S&P 500 Total Return Index2 2.4% 2.7% 1.2% Barclays Capital U.S. Long Government Index2 -0.1% 1.2% 9.4% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs Sector/Market Price Action Cause Grains markets Increase Planting delays caused by heavy rains in the Midwest Sugar Decrease Selling caused by speculator uncertainty surrounding the viability of a strong uptrend in sugar prices Lean hogs Increase Declines in the U.S. dollar Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Currencies Sector/Market Price Action Cause Euro Increase Alleviated debt concerns supported by positive results from various debt auctions across Europe and news that the EU would be releasing the results from recent “stress tests” Great British Pound Increase Higher-than-expected UK retail sales figures Australian and New Zealand dollars Increase Elevated demand for higher-yielding assets in the wake of a reduction in equity market volatility Grant Park’s longer-term trading advisors are predominantly long the currency sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
